SUPPLEMENT DATED JULY 13, 2010 TO THE PROSPECTUS FOR PRINCIPAL BENEFIT VARIABLE UNIVERSAL LIFE PRINCIPAL EXECUTIVE VARIABLE UNIVERSAL LIFE PRINCIPAL FLEXIBLE VARIABLE LIFE PRINFLEX LIFE PRINCIPAL SURVIVORSHIP FLEXIBLE PREMIUM VARIABLE UNIVERSAL LIFE PRINCIPAL VARIABLE UNIVERSAL LIFE ACCUMULATOR PRINCIPAL VARIABLE UNIVERSAL LIFE ACCUMULATOR II AND PRINCIPAL VARIABLE UNIVERSAL LIFE INCOME DATED MAY 1, 2010 This supplement updates information in the prospectuses dated May 1, 2010, for the variable life insurance policies referenced above (the Policies), each of which is issued by Principal Life Insurance Company. This supplement should be read in its entirety and kept together with your prospectus for future reference. Certain terms used in this supplement have special meanings. If a term is not defined in this supplement, it has the meaning given to it in the prospectus. REORGANIZATION OF SEPARATE ACCOUNT DIVISIONS Effective July 16, 2010, Wells Fargo Advantage Funds reorganized the specified funds listed in the table below (the Target Funds) into certain existing Wells Fargo Advantage Funds also listed in the table below (the Acquiring Funds). Target Fund Acquiring Fund Wells Fargo Advantage VT Large Company Growth Fund Wells Fargo Advantage VT Omega Growth Fund Wells Fargo Advantage VT Equity Income Fund Wells Fargo Advantage VT Intrinsic Value Fund Prospectuses for the new investment options are included with this supplement. Accordingly, effective July 16, 2010, the TABLE OF SEPARATE ACCOUNT DIVISIONS contained in your Policys prospectus shall be changed by deleting the Wells Fargo Advantage VT Large Company Growth Division and the Wells Fargo Advantage VT Equity Income Division , and inserting the following: Wells Fargo Advantage VT Intrinsic Value Division (formerly the Wells Fargo Advantage VT Equity Income Division) Invests in: Wells Fargo Advantage VT Intrinsic Value Fund  Class 2 Investment Advisor: Metropolitan West Capital Management, Inc. through a sub-advisory agreement with Wells Fargo Funds Management, LLC Investment Objective: seeks long-term capital appreciation. Wells Fargo Advantage VT Omega Growth Division (formerly the Wells Fargo Advantage VT Large Company Growth Division) Invests in: Wells Fargo Advantage VT Omega Growth Fund  Class 2 Investment Advisor: Wells Capital Management Incorporated through a sub-advisory agreement with Wells Fargo Funds Management, LLC Investment Objective: seeks long-term capital appreciation.
